Citation Nr: 1217664	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  10-13 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for Reynaud's disease.

2.  Entitlement to an initial evaluation in excess of 20 percent for reactive arthritis.

3.  Entitlement to an increased rating for sinus headaches rated as 10 percent disabling.

4.  Entitlement to a compensable rating for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel
INTRODUCTION

This Veteran served on active duty from January 1999 to January 2003.

This matter comes to the Board of Veterans' Appeals (Board) from September 2008 and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The claims for higher ratings for sinus headaches and allergic rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has not had Reynaud's disease at any time during the pendency of the appeal.

2.  At no time during the pendency of the appeal has the Veteran's reactive arthritis been manifested by more than one or two exacerbations a year; compensable limitation of motion of either foot, ankle, shoulder, hip, and/or knee as well as the cervical spine even after taking into account his complaints of pain; or limitation of motion either foot, ankle, shoulder, hip, and/or knee as well as the cervical spine objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.


CONCLUSIONS OF LAW

1.  Reynaud's disease was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The criteria for an initial evaluation in excess of 20 percent for reactive arthritis have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to both the issues on appeal, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

As to the service connection claim, the Board finds that letters dated in February 2008 and May 2008, before the September 2008 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  

As to the rating claim, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, supra, the Court also held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id, at 490-91; Also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, regardless of whether the notice that the Veteran was provided with before service connection was granted was legally sufficient, the Board finds that VA's duty to notify in this case has been satisfied.  

As to both the issues on appeal, the Board finds that even if VA had an obligation to provide better notice under 38 U.S.C.A. § 5103(a) and failed to do so, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well as the April 2010 letter, the rating decisions, and the statements of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and post-service treatment records from the Dallas VA Medical Center and from Don E. Cheatum, M.D.. 

As to the service connection claim, the Veteran was not afforded a VA examination.  In this regard, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet this standard as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Given the above standard, the Board finds that a remand for a VA examination is not required because service treatment records are negative for the claimed disorder, the post-service record is negative for the claimed disorder during the pendency of the appeal, the Board finds the lay statements from the Veteran and others regarding a nexus between the alleged current disability and service conclusory generalized statements for reasons that will be explained below, and the Board does not find the lay statements from the claimant and others regarding continuity of symptomatology competent and credible evidence for reasons that will be explained below.  See 38 U.S.C.A. § 5103A(d); Also see Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA was not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service when the Board does not find his statements credible); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As to the rating claim, the Veteran was afforded a VA examination in March 2010 which the Board finds is adequate to adjudicate the claim.  While the Veteran's representative argues in its January 2012 Informal Hearing Presentation that the March 2010 examination was inadequate because the examiner did not have the appellant's claims file, the Board has reached this conclusion because, after a comprehensive examination of the claimant and a review of his VA treatment records, the examiner provided a medical opinion as to the severity of his disability that corresponds to the evidence found in the claims file and which allows the Board to rate it under all applicable rating criteria.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Service Connection Claim

The Veteran contends that he had symptoms of Reynaud's disease while on active duty and his symptoms of Reynaud's disease have continued to the current time.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With the above laws and regulations in mind, the Board will first look to see if the record contains a competent and credible diagnosis of Reynaud's disease at any time during the pendency of his appeal.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; McClain, supra.

In this regard, the Board notes that the Veteran's service treatment records are negative for complaints or treatment for symptoms of and/or a diagnosis of Reynaud's disease.  Moreover, since filing his claim for service connection in 2008 his medical records have been negative for a diagnosis of Reynaud's disease.  

In this regard, in a November 2003 letter, Dr. Cheatum indicated that the Veteran had a long history of Reynaud's phenomenon.  Dr. Cheatum's treatment notes dated January 6, 2004 and April 5, 2004 indicated "some mild Reynaud's phenomenon.  These statements do not indicate a diagnosis of Reynaud's disease, and in any event there is no etiology given or any link to service suggested by Dr. Cheatum.  The Board does not find Dr. Cheatum's impressions probative because a diagnosis of Reynaud's disease does not appear in any of the prior or subsequent private treatment records or VA treatment records.  See Madden v. Gober, 125 F.3d. 1477 1481 (Fed. Cir. 1997) (holding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  The Board also does not find Dr. Cheatum's impression probative because it is unsupported by clinical evidence.  See Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that a medical opinion is inadequate when it is unsupported by clinical evidence).  Furthermore, while the Veteran and his representative as lay persons are competent to report on the claimant's observable symptoms of Reynaud's disease because this requires only personal knowledge as it comes to them through their senses, the Board finds that they are not competent to provide a diagnosis of Reynaud's disease because such an opinion requires medical expertise which they do not have.  See Jandreau, supra; Buchanan, supra; Charles, supra; Espiritu, supra.  

Therefore, since a condition precedent for establishing service connection is the Veteran being diagnosed with the claimed disease process at any time during the pendency of his appeal and this claimant does not have such diagnoses, the Board finds that entitlement to service connection for Reynaud's disease must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein); also see McClain, supra; Hickson, supra.  

In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Rating Claim

The Veteran asserts that his reactive arthritis meets the criteria for a higher evaluation.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20. 

When evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id, at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the joints, that the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.).  (b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.).  (c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.).  (d) Excess fatigability.  (e) Incoordination, impaired ability to execute skilled movements smoothly.  (f) Pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the spine is considered a major joint.

The December 2009 rating decision granted service connection for reactive arthritis and assigned a 20 percent rating effective January 10, 2008, under 38 C.F.R. § 4.71a, Diagnostic Code 5002.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5002, a 20 percent evaluation is for application for rheumatoid arthritis when there are one or two exacerbations a year in a well-established diagnosis.  A 40 percent evaluation is for application when there are symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  A 60 percent evaluation is for application when there is less than total incapacitation as defined in the 100 percent evaluation, but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year, or a lesser number over prolonged  periods. 

The provisions of Diagnostic Code 5002 also provide that chronic residuals of rheumatoid arthritis, such as limitation of motion or ankylosis, favorable or unfavorable, are rated under the appropriate Diagnostic Codes for the specific joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  

Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5002.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

a.  Definite Impairment of Health and/or Incapacitating Exacerbations

With the above criteria in mind, the Board will first look to see if the record contains competent and credible evidence of definite impairment of health and/or incapacitating exacerbations occurring three or more times a year.

In this regard, the Board notes the record on appeal, including the VA examination report, are negative for objective evidence of definite impairment of health or incapacitating exacerbations occurring three or more times a year.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

Specifically, at the March 2010 VA examination the Veteran complained of periodic pain in his neck, shoulders, hips, right knee, and right ankle.  He also reported that, while in the past these joints were swollen, they are only achy at the present time.  The Veteran also reported that he did not have any heat, swelling, redness, tenderness, or drainage of his joints.  He also did not report having any foot, left knee, or left ankle pain.  The Veteran next reported that he periodically takes Ibuprofen without any adverse side effects.  The claimant also reported that he had had no need to use a cane, crutches, brace, or other devise.  He also reported that he had not had any hospitalizations or surgery.  The Veteran reported that he was able to stand for 30 minutes and walk a quarter of a mile.  The Veteran also reported that none of his symptoms interfered with his work as an office worker.  Moreover, the examiner opined that none of the Veteran's VA or private treatment records show any flare-up of his disease since 2003.  It was also opined that, overall, the Veteran is healthy appearing.  

Initially, the Board finds that while VA and private treatment records document the Veteran's periodic complaints and treatment for multiple joint pain, nothing in these records show adverse symptomatology worse than what was recorded at the above VA examination except that these treatment records also noted complaints of bilateral foot and ankle pain.  See Colvin, supra.

Therefore, because the competent and credible evidence does not show any flare-up of his disease since 2003 and that the claimant is healthy appearing, the Board finds that the competent and credible evidence of record does not show that the Veteran's reactive arthritis causes definite impairment of health and/or incapacitating exacerbations occurring three or more times a year.  Accordingly, the criteria for a 40 percent rating for the Veteran's reactive arthritis under the first part of Diagnostic Code 5002 must be denied.  See 38 C.F.R. § 4.71a.  This is true at all times during the pendency of the appeal and therefore the Board need not consider staged ratings.  Fenderson, supra.

b.  Compensable limitation of Motion

The Board will next look to see if the record contains competent and credible evidence of compensable limitation of motion in either foot, ankle, shoulder, hip, and/or knee as well as the cervical spine under the second part of Diagnostic Code 5002.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, 5237, 5240, 5250, 5251, 5252, 5256, 5260, 5261, 5270, 5271, 5284 (2011); .

As to the foot, 38 C.F.R. § 4.71a, Diagnostic Code 5284 provides a 10 percent rating for a moderate foot injury, a 20 percent rating for a moderately severe foot injury, and a 30 percent rating for a severe foot injury.  

As to the ankles, ankylosis of either ankle warrants a 20 percent evaluation if the ankle is fixed in plantar flexion at an angle of less than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  Limitation of motion of either ankle warrants a 10 percent evaluation in moderate and a 20 percent evaluation if marked.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

As to the shoulders, favorable ankylosis of scapulohumeral articulation, with abduction to 60 degrees, and the ability to reach mouth and head warrants a 20 percent evaluation (minor shoulder) and 30 percent evaluation (major shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 5200.  Limitation of motion of the minor and major arm at shoulder level warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Normal range of motion of the shoulder is flexion to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  See 38 C.F.R. § 4.71a, Plate I (2011).  

As to the hips, ankylosis which is "favorable" (in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction) warrants a 60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5250.  Limitation of thigh extension to 5 degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5251.  Limitation of thigh flexion to 45 degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  Limitation of thigh rotation (cannot toe-out more than 15 degrees) and limitation of thigh adduction (cannot cross legs) warrant 10 percent evaluations. 38 C.F.R. § 4.71a, Diagnostic Code 5252.  Impairment of the thigh with abduction lost beyond 10 degrees warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  Normal range of motion of the hip is flexion from 0 to 125 degrees and abduction from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (2011).

As to the knees, ankylosis at a favorable angle in full extension or in slight flexion between 0 degrees and 10 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  If flexion of the knee is limited to 45 degrees, a 10 percent rating is in order.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  If extension of the knee is limited to 10 degrees, a 10 percent rating is in order.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2011).

As to the cervical spine, the General Rating Formula for Disease and Injuries of the Spine, provides a 10 percent rating if forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees, the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or a vertebral body fracture with loss of 50 percent or more of the height.

With the above criteria in mind, the Board notes that at the March 2010 VA examination it was opined that the feet were normal on examination and the Veteran denied having any joint pain.  In this regard, the metatarsophalangeal joints were normal in all ranges of motion and great toe dorsiflexion and plantar flexion ware also normal.  All the toes were normal in alignment and there was no swelling, pain, tenderness, redness, or inflammation.  There were no calluses or unusual appearance of the surface of the feet.  His shoe wear was normal.  His arch was preserved.  Foot X-rays showed no fracture, dislocation, or other unusual variation.  As to his shoulders, the March 2010 VA examiner reported that its range of motion was forward flexion to 180 degrees; abduction to 180 degrees; external rotation to 90 degrees; and internal rotation to 90 degrees.  It was also opined that the Veteran could reach overhead fully and abduction in the coronail arc was normal.  It was opined that there was no pain at the end points of any of these motions.  Likewise, after repetitive motion, there was no additional loss of range of motion due to pain, fatigue, weakness, lack of endurance, or coordination.  Muscle strength was normal.  Deep tendon reflexes were normal at 2+.  The shoulders had no evidence swelling, muscle atrophy, or tenderness.  As to his hips, the March 2010 VA examiner opined that there was normal extension, flexion, as well as internal and external rotation.  Specifically, the Veteran had 125 degrees of flexion, 30 degrees of extension, 45 degrees of adduction, 60 degrees of external rotation, and 40 degrees of internal rotation.  It was also opined that there was no pain, swelling, or tenderness.  As to his knees, the March 2010 VA examiner opined that the range of motion of the knees was normal at 0 to 140 degrees with no pain, swelling, or tenderness.  Moreover, after repetitive motion, there was no additional loss of range of motion due to pain, fatigue, weakness, lack of endurance, or coordination.  There was also no ligament laxity.  As to his cervical spine, the March 2010 VA examiner reported that its range of motion was forward flexion to 45 degrees; backward extension to 45 degrees; left and right lateral flexion to 45 degrees; and left and right rotation to 80 degrees.  It was also noted that the cervical spine had normal alignment and symmetric musculature as well as no muscle spasms, tenderness, postural abnormalities, or fixed deformities.

Initially, the Board finds that while VA and private treatment records document the Veteran's periodic complaints and treatment for multiple joint pain, nothing in these records show adverse symptomatology, included limitation of motion, worse than what was recorded at the above VA examination as to the feet, ankles, shoulders, hips, and knees as well as the cervical spine except as to it documenting complaints of bilateral ankle and foot pain.  See Colvin, supra.
As to a separate compensable rating for either foot, the Board notes that the term moderately severe as used in Diagnostic Code 5284 is not defined by regulation.  However, the overall regulatory scheme relating to rating disabilities of the feet and toes contemplates 20 percent ratings in cases where problems include such difficulties as dorsiflexion of all toes unilaterally and marked tenderness under the metatarsal heads.  See 38 C.F.R. § 4.71a, Diagnostic Code 5278 (2011) (no more than 10 percent is warranted even if the great toe is dorsiflexed).  A 20 percent rating may also be assigned when there is moderately severe malunion or nonunion of the tarsal or metatarsal bones.  See 38 C.F.R. § 4.71a, Diagnostic Code 5283 (2011).  

However, the record does not suggest that the Veteran's disabilities approximate the degree of severity required for a 20 percent rating.  Specifically, the Board notes that while treatment records document the Veteran's periodic complaints and treatment for foot pain, he told the March 2010 VA examination that he did not have a problems with his feet.  Moreover, on examination, his feet were normal with normal ranges of motion in all joints; normal alignment of all toes; no swelling, pain, tenderness, redness, or inflammation; no calluses or unusual appearance of the surface of the feet; normal shoe wear; and negative X-rays.  This opinion is not contradicted by any other medical opinion of record.  See Colvin, supra.

Consequently, the Board finds that, while the term moderately severe is not defined by regulation, when compared with other comparable ratings for the feet, this term must be understood to require greater difficulties than those currently experienced by the Veteran - subjective complaints of pain.  As suggested by the above reference to other Diagnostic Codes, the Veteran's difficulties do not amount to a moderately severe foot disability in either extremity even when pain is considered.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  Accordingly, the Board finds that compensable ratings are not warranted under Diagnostic Code 5284.  This is true at all times during the pendency of the appeal and therefore consideration of staged ratings is not warranted.  Fenderson, supra.

As to separate compensable ratings for either ankle, shoulder, hip, and/or knee as well as the cervical spine due to ankylosis, the Board notes that the record is negative for such a diagnosis.  In the absence of a diagnosis of ankylosis, the Board may not rate his service-connected disability as ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Therefore, separate compensable ratings are not warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5240, 5250, 5256, 5270.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings is not warranted.  Fenderson, supra.

As to separate compensable ratings for either ankle, shoulder, hip, and/or knee as well as the cervical spine due to limitation of motion, the Board notes that even taking into account his complaints of pain as per 38 C.F.R. §§ 4.40, 4.45 and the Court's holding in DeLuca, supra, the ankles at their worst did not have any lost motion and therefore did not have at least "moderate" limitation of motion; the shoulders at their worst did not have motion limited to at shoulder level because forward flexion was to 180 degrees and abduction was to 180 degrees; the hips at their worst did not have flexion to 45, lost rotation (cannot toe-out more than 15 degrees), lost adduction (cannot cross legs), or abduction lost beyond 10 degrees because he had 125 degrees of flexion, 60 degrees of external rotation, 40 degrees of internal rotation, and 45 degrees of adduction; the knee at their worst did not have flexion limited to 45 degrees or extension limited to 10 degrees because there range of motion was 0 to 140 degrees; and the cervical spine at its worst did not have less than 40 degrees of forward flexion or less than 335 degrees combined range of motion because forward flexion was 45 degrees and the combined range of motion was 340 degrees.

Therefore, because his lost motion did not meet the minimum criteria required for a compensable rating for any of the joints involved, the Board finds that separate compensable ratings are not warranted for the Veteran's ankles, shoulders, hips, and knees as well as his cervical spine under 38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5237, 5251, 5252, 5260, 5261, 5271.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings is not warranted.  Fenderson, supra.

As to the other criteria for a compensable rating for the cervical spine, the Board notes that the record on appeal is negative for muscle spasm, guarding, localized tenderness not resulting in abnormal gait or abnormal spinal contour, or a vertebral body fracture.  Consequently, a separate compensable rating is not warranted for the Veteran's cervical spine under the General Rating Formula for Disease and Injuries of the Spine.  38 C.F.R. § 4.71a.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings is not warranted.  Fenderson, supra.

Therefore, the Board finds that the competent and credible evidence of record does not show that the Veteran's reactive arthritis causes compensable limitation of motion in either foot, ankle, shoulder, hip, and/or knee as well as the cervical spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, 5237, 5240, 5250, 5251, 5252, 5256, 5260, 5261, 5270, 5271, 5284.  Accordingly, the criteria for higher evaluations under the second part of Diagnostic Code 5002 must also be denied.  See 38 C.F.R. § 4.71a.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings is not warranted.  Fenderson, supra.

c.  Objective Evidence of Limitation of Motion

Lastly, the Board will look to see if the record contains competent and credible objective evidence of limitation of motion of either foot, ankle, shoulder, hip, and/or knee as well as the cervical spine under the third part of Diagnostic Code 5002.  See 38 C.F.R. § 4.71a.  

As noted above, the record on appeal, including the VA examination report, is negative for limitation of motion either foot, ankle, shoulder, hip, and/or knee as well as the cervical spine objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  These opinions are not contradicted by any other medical opinion of record.  See Colvin, supra.

Therefore, because the competent and credible evidence of record does not show objective evidence of limitation of motion in any foot, ankle, shoulder, hip, and/or knee as well as the cervical spine, the Board finds that the criteria for separate compensable ratings for each joint under the third part of Diagnostic Code 5002 have not been met.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings is not warranted.  Fenderson, supra.

In reaching the above conclusion, the Board has not overlooked 38 C.F.R. § 4.59 (2011), 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011), and the Court's recent holding in Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 must be applied in non-arthritis cases).  

In this regard, the Board finds that the facts of the current appeal are distinguishable from those in Burton and compensable ratings cannot be assigned the Veteran's various joints under 38 C.F.R. § 4.59.  The Board has reached this conclusion because in the current appeal, unlike in Burton, the Veteran has arthritis and the governing rating criteria for his arthritis (38 C.F.R. § 4.71a, Diagnostic Code 5003) specifically requires that the claimant's limitation of motion be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion before a compensable rating can be assigned.  Also see Butts v. Brown, 5 Vet. App. 532, 540 (1993) (the Board's choice of a diagnostic code should be upheld if it is supported by explanation and evidence).  In this regard, the Board's interpretation of 38 C.F.R. § 4.71a, Diagnostic Code 5003 is consistent with the Court's earlier holding in Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) when it held that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."

d.  Conclusion

As to the Veteran's claim that his disability is worse than rated, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it is manifestly not), the Veteran does not exhibit other related factors such as those provided by the regulations as "governing norms."  Specifically, there simply is no objective evidence that his disability results in marked interference with employment or frequent periods of hospitalization.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  In fact, the March 2010 VA examiner specifically opined that his symptoms did not interfere with his work and he had never been hospitalized.  Therefore, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.

In short, there is nothing in the record to indicate that the service-connected disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

In reaching the above conclusions, the Board has not overlooked the various lay statements found in the record.  In this regard, the Veteran is credible to report on what he sees and feels such as pain and limitation of motion and others are credible to report on what they can see.  See Jandreau; Buchanan.  However, lay persons are not competent to opine as to the chronic problems caused by the above disability because such opinions require medical expertise which they have not been shown to have and these types of findings are not readily observable by a lay person.  Id.  Furthermore, the Board finds more competent and credible the medical opinion as to the severity of his disability provided by the expert at the Veteran's VA examination than these lay assertions.  See Black, supra; Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

In adjudicating the current appeal for a higher evaluation, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran has never claimed that the above disability prevents him from obtaining and/or maintaining employment.  In fact, the March 2010 VA examiner specifically opined that his symptoms did not interfere with his work.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.

The Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); See also, e.g., Gilbert, supra.  


ORDER

Entitlement to service connection for Reynaud's disease is denied. 

Entitlement to an initial evaluation in excess of 20 percent for reactive arthritis is denied at all timed during the pendency of the appeal.


REMAND

As to the claim for higher ratings for sinus headaches and allergic rhinitis, in its January 2012 Informal Hearing Presentation the Veteran's representative notified the Board that these disabilities were last examined in the summer (August 2008) during a period in which they were not active.  The Veteran's representative also notified the Board that the Veteran's sinus headaches and allergic rhinitis normally acted-up in the spring and requested a remand for a new VA examination at this time.  The Board agrees.  See Bowers v. Brown, 2 Vet. App. 675 (1992) (holding that whenever possible the examination of disabilities which are subject to periodic exacerbation and improvement should be scheduled when the condition is most disabling); Also see Ardison v. Brown, 6 Vet. App. 405 (1994).  Therefore, the Board finds that these issues should be remanded for a new VA examination.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Since the appeal as to the issues of increased ratings for headaches and allergic rhinitis are being remanded, the RO/AMC should attempt to obtain any treatment records related to these two issues dated from July 2010 to the present, including both VA and private treatment records.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records). 

Accordingly, these issues are REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should contact the Veteran and ask him to identify any treatment he has received for his headaches or his allergic rhinitis since July 2010.  For any private treatment he identifies, the RO/AMC should obtain authorization from the Veteran and request the records.  Any VA treatment records identified by the Veteran should also be obtained.  All attempts to obtain the records, either private or VA, should be documented in the claims file.

2.  After undertaking the above development to the extent possible, the RO/AMC should arrange for the Veteran to be afforded a sinus headache and allergic rhinitis examination in the spring.  The claims file should be provided to the examiner in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner, including X-rays, must be accomplished and all clinical findings should be reported in detail.  The examiner should provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his sinus headache and allergic rhinitis.  

3.  The RO/AMC should thereafter readjudicate the claims.  Such readjudication should consider staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefit, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


